332 S.E.2d 177 (1985)
313 N.C. 596
Katie L. ADAMS
v.
Leslie Pierre BROOKS, Jr., Harold Willard Steen and Norris Eugene Gleaves.
No. 244P85.
Supreme Court of North Carolina.
June 4, 1985.
Toms & Bazzle, Hendersonville, for plaintiff.
Golding, Crews, Meekins, Gordon & Gray, Charlotte, for defendant Leslie Pierre Brooks, Jr.
Wade & Carmichael, Charlotte, for defendant Harold Willard Steen.
Plaintiff's petition for writ of certiorari to review the decision of the North Carolina Court of Appeals. Denied.